Citation Nr: 0719572	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  98-17 499	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional left knee 
disability as a result of VA surgical treatment in November 
1996 and June 1998.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from May 1944 to January 1946.

This appeal to the Board of Veterans Appeals arises from a 
November 1999 rating action that denied compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional left knee disability as a result of VA surgical 
treatment in November 1996 and June 1998.  

By decision of November 2003, the Board denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional left knee disability as a result of VA surgical 
treatment in November 1996 and June 1998.  The veteran 
appealed the denial to the U.S. Court of Appeals for Veterans 
Claims (Court).  By January 2007 memorandum decision, the 
Court vacated the Board's November 2003 decision that denied 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, and remanded the matter to the Board for 
compliance with the instructions contained therein.

For reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the appellant when 
further action on his part is required.


REMAND

Considering the record in light of the Court's decision and 
the duties imposed by the Veterans Claims Assistance Act of 
2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006)), the Board finds that all notice 
needed to render a fair decision on the claim on appeal has 
not been accomplished.

Although the record contains some correspondence from the RO 
to the veteran addressing some VCAA notice and duty to assist 
provisions, the record does not include correspondence that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain what is needed to establish 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, specifically, medical 
evidence that the proximate cause of any claimed additional 
left knee disability was (a) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA during surgical treatment in 
November 1996 and June 1998, or (b) an event not reasonably 
foreseeable.  The letter should also explain that he has a 
full 1-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the 1-year VCAA 
notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession, 
and ensure that he receives notice that meets the 
requirements of the Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, consistent with the Court's decision, and to 
ensure that all due process requirements imposed by the VCAA 
are met, this case is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should send the veteran and 
his attorney a letter requesting him to 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional pertinent evidence 
that is not currently of record.  The 
RO's letter should explain to the veteran 
what is needed to establish entitlement 
to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, 
specifically, medical evidence that the 
proximate cause of any claimed additional 
left knee disability was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
during surgical treatment in November 
1996 and June 1998, or (b) an event not 
reasonably foreseeable.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of the Court's decision 
in Dingess/Hartman, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claims within the 1-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his attorney of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


